Citation Nr: 1124192	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  10-43 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for Achilles' heel tear.

2.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to July 1989 and from August 1989 to August 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Manila, Republic of the Philippines Department of Veterans' Affairs (VA) Regional Office (RO).  The Veteran's claims file was subsequently transferred to the Pittsburgh, Pennsylvania Regional Office in November 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims for service connection for an Achilles' heel tear and hypertension.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

The United States Court of Appeals for Veterans Claims (Court) in Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) found that once VA undertakes the effort to provide an examination, it must provide an adequate one.  An inadequate examination frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  Pursuant to 38 C.F.R. § 4.2, it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  Further, in Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."

In this context and as a clarifying point, the Board observes that the Veteran's service treatment records reflect that he suffered an injury to his right ankle in a basketball game in December 1989 and was diagnosed with a first degree ankle sprain.  The Veteran's November 1991 separation examination also indicates the Veteran suffered an ankle injury due to a basketball game and that his ankle injury was "well healed."  In a letter dated April 2009, the Veteran indicated that he suffered a torn Achilles' tendon as a result of the December 1989 ankle injury.

With regard to the Veteran's hypertension claim, the Board observes the Veteran's blood pressure at his February 1976 entrance examination was 138/80.  A December 1982 service treatment record indicates the Veteran's blood pressure was 102/72 and December 1989 service treatment records provided blood pressure readings of 116/72 and 120/80.  A November 1991 Physical Examination Care Risk Questionnaire revealed the Veteran's blood pressure to be 105/73.  The Veteran's blood pressure reading at his November 1991 separation examination was 110/78.  The Veteran was diagnosed with hypertension in an April 2007 VA treatment record based on blood pressure scores of 136/94 and 140/100 in the right and left arms, respectively.

In his March 2009 claim, the Veteran asserted that he is entitled to service connection for an anterior cruciate ligament (ACL)/medial collateral ligament (MCL) right knee injury, an Achilles' heel tear injury and high blood pressure (hypertension).

In a notice dated September 2009, the Veteran was scheduled for a VA examination at the VA Manila Outpatient Clinic and the instructions indicated the Veteran's joints were to be examined, which included the Veteran's knees and ankles.  The Veteran participated in a VA examination in November 2009.  X-rays were taken of the Veteran's right knee and upon physical examination, the Veteran was diagnosed with bilateral degenerative osteoarthritis.  X-rays were also taken of the Veteran's right foot, which revealed a tiny spur in the plantar surface of the left calcaneus.  Otherwise, the Veteran's right foot was noted to be unremarkable and he was diagnosed with a minor abnormality of the right foot.  In a December 2009 rating decision, the Veteran was granted service connection for residuals, ACL/MCL, left knee and was assigned an evaluation of 10 percent.

Notwithstanding the foregoing, the Board notes that the November 2009 VA examiner failed to provide a nexus opinion concerning the Veteran's Achilles' heel tear disorder nor did she address the Veteran's hypertension claim at all.  Because the November 2009 VA examiner failed to adequately address the Veteran's Achilles' heel tear and hypertension claims, another VA examination is required to determine the nature and etiology of these disorders.

The VA examination should take place at a location accessible by the Veteran.  The Veteran is also notified that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 & 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's Achilles' heel tear disorder.  The examiner should specifically identify all diagnoses based on sound medical principles.  The Veteran's claims folder, including a copy of this REMAND, should be made available to the examiner and reviewed in conjunction with the study in this case.  The examination report should include a review and discussion of the Veteran's medical history as well as a comprehensive evaluation, and any tests deemed as necessary.

The examiner should then provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's Achilles heel tear disorder manifested, was aggravated by or is in any way related to his active military service.

Any opinion expressed in the examination report should be accompanied by a detailed written rationale citing to evidence in the claims file and/or sound medical principles.

2. After the above action has been accomplished in paragraph 1, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's hypertension.  All necessary testing should be conducted.  The Veteran's claims folder, including a copy of this REMAND, should be available to the examiner and reviewed in conjunction with the examination.  This report should include a discussion of the Veteran's documented medical history as well as the Veteran's assertions regarding his symptomatology.

The examiner should then provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's hypertension manifested in, was aggravated by, or is in any way related to, his active military service.  

Any opinion expressed in the examination report should be accompanied by a detailed written rationale citing to evidence in the claims file and/or sound medical principles.

3. Once the above actions have been completed, readjudicate the claims.  If the issues on appeal remain denied, a supplemental statement of the case should be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


